DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Guillaume Lample et al: "Playing FPS Games with Deep Reinforcement Learning", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 18 September 2016 (2016-09-18), XP080727453 and Cesar Cadena et al: "Past, Present, and Future of Simultaneous Localization and Mapping: Toward the Robust-Perception Age". CORR (ARXIV), vol. 1606.05830v2, 20 July 2016 (2016-07-20), pages 1-27, XP055448575 appear to be the closest prior arts on record. However, cited references do not teach the allowable subject matter or the claimed limitations, such as, training an action selection neural network having a plurality of network parameters for use in selecting actions to be performed by an agent navigating through an environment to accomplish one or more goals, the method comprising: receiving an observation characterizing a current state of the environment; processing, using the action selection neural network and in accordance with current values of the network parameters, an input comprising the observation to generate an action selection output for use in controlling the agent to perform the actions; processing, using a loop closure prediction neural network, an intermediate output generated by the action selection neural network to predict a value of a loop closure feature that characterizes whether, when the environment is in the current state, the agent has returned to a location in the environment that the agent has already visited; determining an actual value of the loop closure feature; and determining a loop closure-based auxiliary update for the current values of the network parameters of the action selection neural network based on an error .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PING Y HSIEH/Primary Examiner, Art Unit 2664